The opinion of the court wTas delivered by
Lowrie, C. J.
It is essential to the existence of a lien (as of all other legal rights), that it be recognised by law, by being enforced or protected as such. This is a very plain principle, and it refuses to a judgment against a municipal corporation the character of a lien on its land, because such a judgment cannot be executed against the land. If the apparent universality of the principle, upon which we found our judgment, be still subject to doubts, on account of the very general rule, that, in social affairs, scarcely any principle can be applied universally and without any exceptions, then we refer to the printed argument of the defendant’s counsel, to show that, in such cases as this, the principle relied on has always been thus administered.
Judgment affirmed.